United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3374
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Antonio Straight

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                             Submitted: March 21, 2013
                                Filed: April 1, 2013
                                   [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Antonio Straight directly appeals the sentence the district court1 imposed after
revoking his supervised release for the second time with respect to the same

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
underlying offense, a Class C felony. Counsel has moved to withdraw, and has filed
a brief arguing that the revocation sentence is unreasonable.

       This court concludes that the district court – upon revoking Straight’s
supervised release – imposed prison and supervised-release terms within the
applicable statutory limitations and did not impose an unreasonable sentence, after
revoking Straight’s supervised release. See United States v. Perkins, 526 F.3d 1107,
1110 (8th Cir. 2008) (court reviews revocation sentence for abuse of discretion;
district court’s discretion to impose prison sentence upon revocation of supervised
release is limited by statute); see also18 U.S.C. § 3583(e)(3) (in imposing revocation
sentence, court may impose no more than 2 years in prison if underlying offense was
Class C felony); 18 U.S.C. § 3583(h) (when term of supervised release is revoked and
defendant is required to serve term of imprisonment, court may include requirement
that defendant be placed on term of supervised release after imprisonment; length of
such term of supervised release shall not exceed term of supervised release authorized
by statute for offense that resulted in original term of supervised release, “less any
term of imprisonment that was imposed upon revocation of supervised release”);
United States v. Zoran, 682 F.3d 1060, 1063-64 (8th Cir. 2012) (as used in § 3583(h),
“any term of imprisonment” plainly refers to all postrevocation terms of
imprisonment imposed with respect to same underlying offense).

        Counsel’s motion to withdraw is granted, and the judgment of the district court
is affirmed.
                       ______________________________




                                         -2-